Citation Nr: 1721219	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  10-24 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lymphedema of the left lower extremity, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint disease of the cervical spine, status post laminectomy, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residual scarring from excision of malignant melanoma, left calf, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of left inguinal lymph node en bloc dissection, currently rated as noncompensable. 

5.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran completed an honorable career in the U.S. Army, serving on active duty from November 1974 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded this case in January 2016 for further development. 

The issue of entitlement to a rating greater than 10 percent for degenerative joint disease of the cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lymphedema of the left lower extremity is manifested by persistent edema which is incompletely relieved by elevation of extremity, but not by persistent stasis pigmentation or eczema, persistent ulceration, or massive board-like edema.  

2.  The Veteran's left calf scar from excision of malignant melanoma does not involve an area or areas of at least 6 square inches (39 square centimeters), three or more painful scars, or produce other disabling effects. 

3.  The Veteran's residuals of left inguinal lymph node en bloc dissection (apart from separately rated lymphedema) is manifested by a linear superficial scar in the groin, inguinal crease area, which is not painful or unstable, does not involve an area of at least 144 square inches (929 square centimeters), and does not produce disabling effects. 

4.  The Veteran has not submitted VA Form 21-8940 (Application for TDIU), as requested, has expressed his wish to withdraw the issue of entitlement to TDIU, and the evidence of record does not otherwise show that he is unable to obtain or maintain substantially gainful activity due to service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, for lymphedema of the left lower extremity have been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.104, Diagnostic Code 7121 (2016).  

2.  The criteria for a rating greater than 10 percent for scarring of the left calf from melanoma excision are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2016).  

3.  The criteria for a compensable rating for residuals of left inguinal lymph node en bloc dissection (apart from separately rated lymphedema) are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2016).  

4.  The criteria for entitlement to TDIU are not satisfied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.158, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

In application of the rating criteria, it is not expected that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2016).  However, there must be findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function.  Id.

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such claims, a higher rating may be assigned up to one year prior to the date of claim, depending on whether and when an ascertainable increase is shown warranting a higher evaluation.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016); Hart, 21 Vet. App. at 509; Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


A. Lymphedema

The Veteran's lymphedema of the left lower extremity has been rated by analogy under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7121, which pertains to post-phlebitic syndrome of any etiology.  See 38 C.F.R. § 4.20 (2016) (providing that when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).

Under DC 7121, a 0 percent rating is assigned for asymptomatic palpable or visible varicose veins; a 10 percent rating is assigned for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery; a 20 percent rating is assigned for persistent edema, which is incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; a 40 percent rating is assigned for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; a 60 percent rating is assigned for persistent edema or subcutaneous induration, stasis pigmentation, or eczema, and persistent ulceration; and a 100 percent rating is assigned for massive board-like edema, with constant pain at rest.  38 C.F.R. § 4.104.

By way of background, in 1991, during active service, the Veteran developed a malignant melanoma in the posterior aspect of the left calf which was excised.  An inguinal lymph node dissection was also performed.  Subsequently he developed lymphedema of the left lower extremity due to the removal of the lymph nodes.  See Service Treatment Records; June 2009 and February 2011 VA Examination Reports. 

Private treatment records show that the Veteran was hospitalized in February 2009 for several days for lymphedema with cellulitis which developed after he fell and sustained a superficial skin abrasion.  This was described as a small area of erythema that rapidly progressed with increasing swelling and pain.  The Veteran was treated with intravenous antibiotics. 

A March 2009 private treatment record reflects that the Veteran had been prescribed knee high stockings since February 2009.

A March 2009 private treatment record reflects that the Veteran's lymphedema was recently worsening.  Moderate fibrosis of the leg below the knee was noted.  Compression stocking were recommended.  

An April 2009 private treatment record notes minimum to moderate swelling of the leg with fibrotic areas.  The Veteran was prescribed compression stockings.

A May 2009 private treatment record reflects a diagnosis of lymphedema with recurrent cellulitis. 

The Veteran's employment records, as well as a June 2009 letter from his employer, reflect that the Veteran was employed as a truck driver, and that on February 2009 he was placed on modified duty status for 90 days due to the February 2009 cellulitis infection.  He was then cleared for full work status.  June 2009 statements from the Veteran's co-workers note the Veteran's difficulties at work due to left leg pain, his 90-day modified duty status, and his history of recurrent infections from insect bites. 

In a June 2009 statement, the Veteran's spouse wrote that even with the compression stocking, the Veteran's leg still had pain, redness, and discoloration.  She further stated that he kept his leg elevated most of the time at home.  He could only swim in a chlorinated pool, and even a mosquito bite or scratch could require that he be seen by a doctor and prescribed antibiotics. 

The Veteran wrote in a June 2009 statement that he was advised against mowing, planting in the garden, and sitting in a hot tub because of his proneness to developing infections in the left leg. 

In a June 2009 letter, the Veteran's treating physician, C. Mitchell, MD, stated that prescribed treatment for the Veteran's lymphedema, including compression stockings, had resulted in minimum improvement with no long-lasting effects.  The physician had ordered a bio compression pump system, which was to be used by the Veteran twice a day for 30 minutes. 

In the June 2009 VA examination report, the examiner noted that the Veteran's left leg was uncomfortable on standing or walking for prolonged periods.  He had periodic acute cellulitic infections which required hospitalization and recuperation periods.  On examination, the Veteran's left calf circumference was 43 centimeters, while his right calf circumference was 41 centimeters.  The examiner stated that the edema was chronic and 1+ from the dorsum of the foot to the knee.  Stasis pigmentation and eczema were absent.  With regard to the effect on the Veteran's occupation and daily activities, the examiner stated that the Veteran's endurance for standing and walking for long periods was decreased.  The Veteran was independent in usual daily activities and worked full time as a laborer in street repair.  

The June 2009 examiner also noted that the Veteran had a history of an infection of the skin of the left leg in 1999, resulting in a two-week hospital stay, and in 2005, resulting in a hospital stay of several days.  In 2008, he was placed on oral antibiotics on two occasions.  He was then hospitalized in February 2009 for four days due to cellulitis.  The examiner stated that these episodes were due to the Veteran's lymphedema.  The examiner diagnosed lymphedema of the left lower extremity, post inguinal node dissection due to malignant melanoma of the left calf.  According to the examiner, this manifested in a fashion analogous to post-phlebitic syndrome, although there was no history of deep vein thrombosis or phlebitis.  The examiner noted that the mild edema of the left and foot resolved overnight with elevation and use of Jobst knee high stockings.  There was no artery or vein condition.  

A February 2011 VA examination report reflects that the Veteran experienced a constant throbbing and burning pain in the left leg, and was restricted from swimming, mowing the lawn, or walking long distances.  He wore a Jobst stocking during the day and a lymphatic pump at night.  On examination, trace left lower extremity edema was noted, with the left calf measuring 43.5 centimeters and the right calf 43 centimeters.  The examiner found that the lymphedema had significant effects on the Veteran's occupational activities, which required prolonged standing and walking.  In this regard, the Veteran expressed concern that if he were placed on light duty again, he would lose his job.  

An August 2014 VA examination report reflects findings similar to those described in the June 2009 and February 2011 VA examination reports.  The examiner noted that recurrent infections associated with the Veteran's lymphedema occurred less than once per year.  On examination, the left leg exhibited trace pitting edema with left calf measurement of 43 centimeters, compared with right calf measurement of 40.5 centimeters. 

A February 2016 VA examination report reflects findings similar to those described in the prior examination reports.  The Veteran did not wear a compression stock at the time of the examination because it had worn out and he needed to get a new one.  He did not indicate that the use of compression stockings in general was ineffective.  On examination, the left leg circumference was 45 centimeters, while the right leg was 40.8 centimeters. 

The Veteran's left leg lymphedema has more nearly approximated the criteria for a 20 percent rating under DC 7121 throughout the pendency of this claim, as the evidence shows persistent edema of the left lower extremity incompletely relieved by elevation.  See 38 C.F.R. § 4.104.  

A rating higher than 20 percent is not warranted.  The evidence shows that the Veteran's lymphedema is not manifested by persistent stasis pigmentation or eczema.  Although the Veteran's spouse wrote in her June 2009 statement that there was discoloration and redness, the June 2009 VA examination report reflects that the Veteran's left lower extremity did not manifest stasis pigmentation or eczema, and there are no clinical findings of such in the record, including on several subsequent VA examinations.  Moreover, the discoloration and redness is not otherwise shown to be persistent or to equate to stasis pigmentation or eczema.  Beginning stasis pigmentation or eczema is already contemplated by the criteria for a 20 percent rating.  Thus, the rating criteria for 40 percent rating are not more nearly approximated.  See id.  

The evidence also shows that the Veteran's lymphedema is not manifested by persistent ulceration or massive board-like edema.  Rather, his edema has been described as trace or minimum to moderate in nature.  Thus, the criteria for ratings of 60 or 100 percent are not more nearly approximated.  

With regard to the Veteran's proneness to infection of the left leg due to lymphedema, the evidence does not show that his cellulitis or prior infections have lasted long enough or occur frequently enough to warrant a higher or separate rating, including for dermatitis or eczema.  Cf. Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (observing that "temporal considerations are important" when determining whether a VA examination must be performed during a flare-up, and that occasional short-lived flare-ups must be distinguished in this regard from those cases where a person experiences a worsened condition for weeks or months which impairs earning capacity); see also 38 C.F.R. § 4.118, DC 7820 (providing, in relevant part, that infections of the skin not listed elsewhere are to be rated under DC 7806, which pertains to dermatitis or eczema).  

While the Veteran did have an episode of cellulitis in February 2009 resulting in several days of hospitalization for intravenous antibiotics, and for which he was placed on modified duty status for 90 days at his place of employment, he has not had an episode of infection since that time.  Although that short-term episode is sufficient to find that a higher or separate rating is not warranted, the Board also notes in the alternative that the Veteran's placement on modified duty status for 90 days does not in itself indicate that the cellulitis infection lasted longer than several days.  The June 2009 VA examination report states that prior episodes of infection occurred in 2008, when the Veteran was prescribed oral antibiotics on two occasions, and in 2005 and 1999, when his infections required hospitalization.  This history underscores the highly intermittent and short-lived nature of such episodes.  The fact that the Veteran is advised to take prophylactic measures to avoid infection such as not mowing the lawn, planting in the garden, or swimming does not in itself constitute occupational impairment due to disability supporting a higher or separate rating.  See 38 C.F.R. § 4.1.  Apart from the period of light duty in early 2009, the Veteran has not otherwise had to limit or modify his occupational duties or miss days from work.  Thus, a separate rating is not warranted for occasional episodes of cellulitis. 

Although there may have been some fluctuations in severity of the Veteran's symptoms over the course of this appeal, the preponderance of the evidence shows that it has not met or more nearly approximated the criteria for a rating greater than 20 percent at any point during the pendency of this claim, for the reasons explained above.  Thus, staged ratings are not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

In sum, a 20 percent rating is granted for left extremity lymphedema since the date of claim.  The preponderance of the evidence weighs against assignment of a rating higher than 20 percent.  Accordingly, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 


B. Scarring

The Veteran's residual scar of the left calf from excision of melanoma has been assigned a 10 percent rating under 38 C.F.R. § 4.118, DC 7804.  Diagnostic Code 7804 pertains to scars that are unstable or painful.  Id.  Under DC 7804, a 10 percent rating is assigned for one or two scars that are unstable or painful; a 20 percent rating is assigned for three or four scars that are unstable or painful; a maximum 30 percent rating is assigned for five or more scars that are unstable or painful.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. Note (1).  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Id. Note (2).  

The Veteran's left calf scar is disc shaped, with a depth of 3 millimeters.  It is reticulated or cobblestoned, with a brownish pigmentation.  There is no breakdown.  See June 2009 VA Examination Report. 

The evidence shows that the Veteran does not have three or more scars that are painful or unstable associated with the excision of malignant melanoma.  Accordingly, the criteria for a rating in excess of 10 percent under DC 7804 are not more nearly approximated.  See id.

The Board has considered other potentially applicable diagnostic codes.  The evidence of record, including the VA examination reports dating from 2009 through 2016, shows that the Veteran's left lower extremity scar associated with excision of melanoma does not involve an area or areas of at least 6 square inches (39 square centimeters).  Thus, DC 7801, which pertains to scars that are deep and nonlinear, and DC 7802, which pertains to scars that are superficial and nonlinear, do not apply.  See 38 C.F.R. § 4.118.  The scar does not involve the head, face, or neck.  Thus, DC 7800 does not apply.  See 38 C.F.R. § 4.118. 

The evidence does not show any other disabling effects of the Veteran's scar.  Thus, no other diagnostic code is applicable.  See 38 C.F.R. § 4.118, DC 7805 (providing that disabling effects of scars not considered in a diagnostic code applicable to scarring (i.e. DC's 7800, 7801, 7802, and 7804) are to be evaluated under an appropriate diagnostic code). 

In sum, the preponderance of the evidence shows that the Veteran's left calf scar has not more nearly approximated the criteria for a higher or separate rating during the pendency of this claim.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126.  Therefore, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 


C.  Residuals of Left Inguinal Lymph Node En Bloc Dissection

The Veteran's residuals of left inguinal lymph node en bloc dissection are manifested principally by lymphedema, which has already been evaluated above.  There is also a surgical scar in the left groin, inguinal crease area, which is well healed, superficial, and asymptomatic.  It measures 8 centimeters by 0.1 centimeters.  See June 2009 VA Examination Report.  This scar has been rated as noncompensable under 38 C.F.R. § 4.118, DC 7805.  There are no disabling effects associated with this scar warranting consideration of a diagnostic code not pertaining to scarring.  See id.  As the scar is not painful, unstable, or deep, is not at least 144 square inches (929 square centimeters), and does not involve the head, face or neck, a separate rating is not warranted under any other diagnostic code pertaining to scarring.  

In sum, the preponderance of the evidence shows that apart from the lymphedema, which is addressed above, the Veteran's residuals of left inguinal lymph node en bloc dissection, which is manifested by scar, has not more nearly approximated the criteria for a higher or separate rating during the pendency of this claim.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126.  Therefore, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 


II. TDIU

Preliminarily, the Board notes that a print-out of e-mail correspondence from the Veteran to VA dated March 2016 reflects that he wished to withdraw the claim for unemployability.  A March 2016 VA report of general information form (VA Form 21-0820) reflects that the Veteran confirmed by telephone that he wished to withdraw this issue.  Neither document satisfies the criteria for withdrawal of an appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  The March 2016 e-mail does not contain the Veteran's claim number, and the March 2016 VA Form 21-0820 documents a telephone conversation with the Veteran, and thus does not constitute a writing submitted by him.  See id.  The December 2016 appellate brief submitted by the Veteran's representative does not withdraw the appeal.  Instead, it notes the above communications by the Veteran, correctly indicating that they do not satisfy the criteria for withdrawal of an appeal, and then proceeds to advance arguments regarding the criteria for TDIU.  Accordingly, the Board finds that this appeal is not withdrawn.  

Entitlement to TDIU must be denied.  A March 2016 VA medical opinion concludes that the Veteran's service-connected disabilities did not preclude sedentary employment.  Although the Veteran's occupational and vocational history consists only of more active labor, he has completed high school and one year of college, according to the March 2016 VA opinion.  The evidence does not show that he lacks the skill or cognitive ability to transition to sedentary work.  

Significantly, the Veteran has not provided the information or evidence necessary to determine entitlement to TDIU.  Specifically, the March 2016 VA Form 21-0820 reflects that because he wanted to withdraw the claim, the Veteran would not be submitting VA Form 21-8940 (Application for TDIU), as requested of him.  A substantially complete VA Form 21-8940 is required to establish entitlement to TDIU.  Veterans Benefits Administration (BVA) Adjudication Procedure Manual (Manual), IV.ii.2.F.2.b.  It provides relevant and indispensable information regarding a claimant's disabilities and employment and educational histories, and concludes with a series of sworn certification statements endorsing the Veteran's employment status and signaling his or her understanding that TDIU benefits are incompatible with substantially gainful work.  Id.  When a claimant does not cooperate with development of a TDIU claim by not returning a completed VA Form 21-8940 when requested, the VBA Manual instructs that the claim is to be denied.  VBA Manual, IV.ii.2.F.4.k.; cf. 38 C.F.R. § 3.158 (2016) (providing that when evidence requested in connection with an original claim is not furnished within one year after the date of request, the claim will be considered abandoned).;  

In sum, entitlement to TDIU is denied.  38 C.F.R. §§ 3.102, 3.158, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


ORDER

An increased rating of 20 percent for lymphedema of the left lower extremity is granted, subject to the law and regulations governing payment of monetary benefits.

A rating higher than 10 percent for residual scarring from excision of malignant melanoma, left calf, is denied. 

A compensable rating for residuals of left inguinal lymph node en bloc dissection is denied. 

A total disability rating based on individual unemployability due to service connected disabilities is denied. 

REMAND

The claim for a higher rating for the Veteran's cervical spine disability must be remanded for a new examination that complies with Correia v. McDonald, 28 Vet. App. 158 (2016).  In this regard, since the February 2016 VA examination was conducted, the U.S. Court of Appeals for Veterans Claims issued a precedential decision holding that for VA examinations to be adequate for rating musculoskeletal disabilities, they must record range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  Id. at 169-70 (citing 38 C.F.R. § 4.59 (2016)).  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she should clearly explain why what that is so.  Id. at 170. 

The February 2016 VA examination report provides range of motion results, but does not specify whether the type of testing on which these results were based was active or passive, or provide results for each type of test, as required under Correia.  If only active range-of-motion testing was performed, and passive testing was deemed not warranted, the examiner did not state this in the report.  As this is a determination that requires medical judgment, the Board may not make its own independent finding on this issue.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA treatment records dated since February 2016 should be added to the claims file.

2.  Arrange for a new VA examination of the Veteran's cervical spine that complies with Correia.  In the examination report, the examiner must include all of the following:
A. Active range of motion testing results.
B. Passive range of motion testing results.
C. Weightbearing range of motion testing results.
D. Non-weightbearing range of motion testing results.

If the examiner is unable to conduct the required testing or finds that it is unnecessary, the examiner must provide an explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified. 

3.  Then, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


